DETAILED ACTION
Applicant’s amendments and remarks, filed September 20, 2021, are fully acknowledged by the Examiner. Currently, claims 1-6, 8, 9 and 11-15 are pending with claims 7 and 10 cancelled, and claims 1, 8, 9 and 13 amended. Applicant’s amendments to the claims have obviated the previously-filed rejections of the claims under 35 U.S.C. 112(a). The following is a complete response to the September 20, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-6, 8, 9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Newton (US Pat. No. 5,312,401) and Ponzi (US Pat. No. 5,897,529) were cited by the Examiner as the closest prior art of record to the instant claims. With respect to amended independent claim 1, neither Newton nor Ponzi specifically provide for each and every limitation set forth therein including the recited antenna structure and its associated functionality.  While Newton provides for an active conductor 14 and at least one shield current conductor 20, Newton fails to specifically provide for any other structure that can reasonably be considered an antenna that is coupled to the circuit and is positioned adjacent to the active conductor to cause a 163 that was relied upon by the Examiner to teach an antenna in close proximity to an active conductor. However, the Examiner fails to believe that such cures the deficiency in Newton given that the disclosures of either Newton or Bolduc provide for any reason and/or motivation to place the antenna portion of a galvanometer as in Bolduc in close proximity to the active conductor of Newton, all while the non-conductive housing would enclose these various structures.
As such, it is for at least the reasoning set forth above that the Examiner believes that claim 1 is defined over the prior art. Similar rationale is equally applicable to independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794